Butler, J.
It is quite clear the libelant was unnecessarily detained, in unloading. Her failure to furnish cranes and winches, discharged the respondent from his undertaking (virtually) to unload in two days. He was entitled to as much time as was reasonably necessary under the circumstances. The ice was an obstruction calculated to impede the work and increase the time required for its performance, but it was not a justification for all the time occupied. Without discussing the testimony it is sufficient to say I am satisfied that an allowance of four days for the work (in the absence of cranes and winches) and an additional day for the hindrance in getting to and from the vessel, resulting from ice, is a reasonable estimate of the time required to discharge the cargo. This leaves the respondent liable to account in damages for the balance of time, five days, occupied, — one Sunday intervening. The extent of the damages must be ascertained by a commissioner.